Exhibit 10.30

DENDREON CORPORATION INCENTIVE PLAN

SECTION 1.

BACKGROUND, PURPOSE AND DURATION

1.1.     Effective Date. The Plan was originally effective on January 1, 2005.
This amendment and restatement of the Plan is effective as of January 1, 2012.

1.2.     Purpose of the Plan. The Plan is designed to motivate certain employees
to achieve specified annual corporate objectives.

SECTION 2.

DEFINITIONS

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

2.1.     “Actual Award” means as to any Performance Period, the actual award of
incentive compensation (if any) payable to a Participant for the Performance
Period. Each Actual Award is determined by the Payout Formula for the
Performance Period, subject to the Committee’s authority under Section 4.4 to
increase, reduce or eliminate the award determined by the Payout Formula.

2.2.     “Affiliate” means any corporation that is a “parent corporation” or
“subsidiary corporation” of the Company, as those terms are defined in Sections
424(e) and (f) of the Code, or any successor provision, and any limited
liability corporation, partnership or similar entity in which the Company is the
managing member, partner or controlling shareholder.

 

2.3.     “Board” means the Board of Directors of the Company.

 

2.4.     “Code” means the Internal Revenue Code of 1986, as amended.

 

2.5.     “Committee” means the Compensation Committee of the Board or its
delegates as set forth in Section 3.4 hereof.

 

2.6.     “Company” means Dendreon Corporation.

 

2.7.     “Employee” means any employee of the Company or of an Affiliate.

 

2.8.     “Fiscal Year” means the fiscal year of the Company.

2.9.     “Participant” means as to any Performance Period, an Employee who has
been selected by the Committee for participation in the Plan for that
Performance Period.

2.10.     “Payout Formula” means as to any Performance Period, the payout
formula established by the Committee pursuant to Section 4.4 in order to
determine the Actual Awards (if any) to be paid to Participants. The payout
formula may differ from Participant to Participant.

2.11.     “Performance Goals” the the performance requirements applicable to any
award hereunder, as determined by the Committee in its sole discretion. The
requirements may be on the basis of any factors the Committee determines
relevant, and may be on an individual, group or department function, or
Company-wide basis.

 

1



--------------------------------------------------------------------------------

2.12.     “Performance Period” means generally, the Fiscal Year. The Committee
may, however, in its sole discretion, designate a shorter period.

 

2.13.     “Plan” means the Dendreon Corporation Incentive Plan.

2.14.     “Salary” of a Participant for a Performance Period, means, for exempt
employees in the United States and salaried employees outside the United States,
the employee’s annual base salary, adjusted for periods of unpaid time and
excluding any allowances, shift differential or other payments in addition to
annual base salary, other than as required by law. For non-exempt employees
(both salaried, non-exempt employees and hourly employees) in the United States
and non-salaried employees outside the United States, Salary means the
employee’s total annual base rate earnings, adjusted for periods of unpaid time,
and excluding any allowances, on call pay, shift differential or other payments
in addition to the base rate of pay, other than as required by law. Such Salary
shall be before both (a) deductions for taxes or benefits, and (b) deferrals of
compensation pursuant to Company sponsored plans and Affiliate sponsored plans.

2.15.     “Target Award” means the target award payable under the Plan to a
Participant for the Performance Period, expressed as a percentage of his or her
Salary or a specific dollar amount, as determined by the Committee in its
discretion.

2.16.     “Termination of Employment” means a cessation of the employee-employer
relationship between an Employee and the Company or an Affiliate.

SECTION 3.

ADMINISTRATION

3.1.     Committee is the Administrator. The Plan shall be administered by the
Compensation Committee of the Board (the “Committee”).

3.2.     Committee Authority. The Committee shall have all powers and discretion
necessary or appropriate to administer the Plan and to control its operation,
including, but not limited to, the power to (a) determine which Employees shall
be Participants, (b) prescribe the terms and conditions of awards, (c) interpret
the Plan and the awards, (d) if and as desired, adopt such procedures and
subplans as are necessary or appropriate to permit participation in the Plan by
Employees who are foreign nationals or are employed outside of the United
States, (e) adopt rules for administering and interpreting the Plan, and
(f) interpret, amend or revoke any such rules.

3.3.     Decisions Binding. All Plan determinations and decisions made by the
Committee, and any delegate of the Committee shall be final, conclusive, and
binding on all persons, and shall be given the maximum deference permitted by
law.

3.4.     Delegation of Authority. The Committee, in the exercise of its sole
discretion, may delegate all or any part of its authority and powers under the
Plan to other Board members or Dendreon employees on such terms and conditions
as the Committee may provide, provided that no delegation of authority may be
made with respect to the Plan participation of any employee who is required to
report pursuant to Section 16(a) of the Securities Exchange Act of 1934 or with
respect to any officer of the Company that is a Senior Vice President or more
senior officer. Unless the Committee determines otherwise for a specific
Participant, or Performance Period, the Committee shall be treated as having
delegated to the full extent hereunder its authority to the Company’s Chief
Executive Officer (“CEO”) and to the Company’s

 

2



--------------------------------------------------------------------------------

Executive Vice President, Human Resources (“VP HR”), acting individually or
jointly in accordance with policies established by the Committee. The CEO or VP
HR may make such determinations and take such actions within the scope of such
delegation as the CEO or VP HR deem necessary.

3.5.     Indemnification. To the full extent permitted by law, each member and
former member of the Committee and delegate authorized hereunder shall be
entitled to indemnification by the Company against and from any loss, liability,
judgment, damages, cost and reasonable expense incurred by such person by reason
of any action taken, failure to act or determination made in good faith under or
with respect to this Plan.

SECTION 4.

SELECTING PARTICIPANTS; ESTABLISHING PERFORMANCE GOALS AND TARGET PAYOUTS

4.1.     Selecting Participants. The Committee or its delegates pursuant to
their authorized authority shall select the Employees who shall be Participants
for any Performance Period. In addition, the Committee or its authorized
delegates shall determine whether Employees who are hired after the commencement
of a Performance Period shall participate in the Plan for that Performance
Period. Participation in the Plan is discretionary, and on a Performance Period
by Performance Period basis. Accordingly, an Employee who is a Participant for a
given Performance Period in no way is guaranteed or assured of being selected
for participation in any subsequent Performance Period.

4.2.     Establishing Target Awards. The Committee or its authorized delegates
shall establish a Target Award for each Participant or group of Participants.
The amount of each Participant’s Target Award shall be determined based upon
such criteria as the Committee or its authorized delegates deems appropriate.

4.3.     Establishing Performance Goals. The Committee or its authorized
delegates shall establish the Performance Goals for the Performance Period. The
Performance Goals may differ from Participant to Participant.

4.4.     Establishing Payout Formula. The Committee shall establish a Payout
Formula for purposes of determining the Actual Award (if any) payable to a
Participant. Each Payout Formula shall (a) be based on one or more Performance
Goals, (b) be based on a comparison of actual performance to the established
Performance Goals, (c) provide for the payment of a Participant’s Target Award
if the Performance Goals for the Performance Period are achieved at the target
level, and (d) provide for an Actual Award greater than or less than the
Participant’s Target Award, depending upon the extent to which actual
performance exceeds or falls below the target Performance Goals.

SECTION 5.

DETERMINING PLAN PAYMENTS

5.1.     Determining Actual Awards. After the end of each Performance Period,
the Committee shall determine the extent to which the Performance Goals were
achieved or exceeded. The Actual Award for each Participant shall be determined
by applying the Payout Formula to the level of performance. Notwithstanding any
contrary provision of the Plan, the Committee or its delegates to the extent of
their authorized authority may (a) eliminate or reduce the Actual Award payable
to any Participant below that which otherwise would be payable under the Payout
Formula, (b) increase the Actual Award payable to any Participant above that
which otherwise would be payable under the Payout Formula, and (c) as specified
in Section 5.5 below, determine whether or not a Participant will receive an
Actual Award or some portion thereof in the event the Participant incurs a
Termination of Employment prior to the date the Actual Award is to be paid.

 

3



--------------------------------------------------------------------------------

5.2.     Unfunded Liability. Awards hereunder represent an unfunded promise to
pay in the future out of the Company’s general assets and are subject to the
claims of the Company’s creditors.

5.3.     Timing of Payment. A Participant’s Actual Award for a Performance
Period shall be paid out within two and one-half months following the later of
the close of the Performance Period or the final determination of the Actual
Award.

5.4.     Form of Payment. Payment of an Actual Award shall be in cash or in such
other form of consideration as is determined by the Committee.

5.5.     Termination of Employment During Performance Period. A Participant
shall not be entitled to any Actual Award for a Performance Period if the
Participant has a Termination of Employment prior to the date on which the
Actual Award would otherwise be payable to the Participant, unless otherwise
determined at the discretion of the Committee or its delegates to the extent of
their authorized authority or pursuant to a written agreement entered into by
and between the Participant and a duly authorized Company officer or Board
member.

SECTION 6.

GENERAL PROVISIONS

6.1.     Plan Amendment or Suspension. The Plan may be amended or suspended in
whole or in part at any time and from time to time by the Board or the
Compensation Committee; provided, however that the this authority may not be
delegated below the Compensation Committee.

6.2.     Plan Termination. This Plan shall terminate upon the adoption of a
resolution of the Board or Compensation Committee terminating the Plan, on the
date specified in such resolution.

6.3.     Tax Withholding. The Company or an Affiliate shall have the right to
deduct from any Plan payment any income, employment or other taxes required by
law or regulation to be withheld.

6.4.     No Effect on Employment. Neither the Plan nor any action taken
hereunder shall be construed as giving any employee or other person any right to
continue to be employed by or perform services for the Company or any Affiliate
of the Company, and the right to terminate the employment of or performance of
services by any Participant at any time and for any reason is specifically
reserved to the Company and its Affiliates.

6.5.     Participation. No Employee shall have the right to be selected to
receive an award under this Plan, or, having been so selected, to be selected to
receive a future award.

6.6.     Actions and Decision Regarding the Business or Operations of the
Company. Notwithstanding anything in the Plan to the contrary, none of the
Company, its officers, directors, employees or agents shall have any liability
to any Participant (or his or her beneficiaries or heirs) under the Plan or
otherwise on account of any action taken, or not taken, in good faith by any of
the foregoing persons with respect to the business or operations of the Company
or any Affiliates.

6.7.     Governing Law. The validity, construction, interpretation,
administration and effect of the Plan, and rights relating to the Plan and to
awards granted under the Plan, shall be governed by the substantive laws, but
not the choice of law rules, of the State of Delaware.

 

4